Name: Commission Decision of 7Ã December 2009 on extending the availability period of the exceptional Community financial assistance to Kosovo
 Type: Decision
 Subject Matter: cooperation policy;  economic policy;  economic conditions;  Europe
 Date Published: 2009-12-10

 10.12.2009 EN Official Journal of the European Union L 323/66 COMMISSION DECISION of 7 December 2009 on extending the availability period of the exceptional Community financial assistance to Kosovo (2009/918/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2006/880/EC of 30 November 2006 providing exceptional Community financial assistance to Kosovo (1), and in particular to Article 1(3), Whereas: (1) The availability of the exceptional Community financial assistance to Kosovo (2), according to the above mentioned Decision, expires on 11 December 2009. (2) Article 1(3) of Decision 2006/880/EC foresees the possibility for the Commission to extend the availability period by a maximum of one year. (3) The availability period should be extended by one year in order to complete the financial assistance programme. (4) The Economic and Financial Committee has been duly consulted on this extension, HAS ADOPTED THIS DECISION: Article 1 The availability period of the exceptional Community financial assistance to Kosovo is extended by one additional year, until 11 December 2010. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 7 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 339, 6.12.2006, p. 36. (2) Under United Nations Security Council Resolution No 1244/1999 (UNSCR 1244/99) of 10.6.1999.